98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Frederick Mark CROFT, Defendant-Appellant.
No. 96-10098.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Frederick Mark Croft appeals his sentence imposed following his guilty plea to bank fraud in violation of 18 U.S.C. § 1344.  Croft contends that in adjusting his offense level upward under U.S.S.G. § 2F1.1(b)(1)(J), the district court erred by including in its loss calculation the approximately $255,000 in transactions he attempted during Citibank's investigation of his fraud because Citibank immediately reversed his fraudulent payments to his ATM credit card accounts.  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Croft contends that the district court clearly erred by finding that he intended to cause the loss of the $255,000 because this total represented his attempt to make the same payment over and over again without success.  The record shows that Croft continued to transfer fraudulently obtained funds to his savings account and to attempt to withdraw them after Citibank detected his scheme.  Also, his unsuccessful payments were for different amounts.  Accordingly, the district court did not clearly err by finding that Croft intended to inflict as much loss as possible.  See U.S.S.G. § 2F1.1, comment.  (n. 7);   United States v. Salemo, 81 F.3d 1453, 1463 (9th Cir.1996) (rejecting contention that loss amount was lower because defendant knew some of his fraudulent loan applications would be rejected).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3